DETAILED ACTION
This office action is based on the claim set submitted and filed on 08/30/2021.
Claims 1, 4, 8, 12-14, and 20 have been amended. Claim 5-6, 10 is canceled.
Claims 1-4, 7-9, and 11-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 7-9, and 11-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to 

Claim 1, 13 and 14, recite “wherein each of the plurality of users can access a version of the digital therapeutic”, “wherein the version of the digital therapeutic for a given user from the plurality of users communicates with at least one external application associated with the given user using a single respective account linked to one or more respective target user electronic devices”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [20], [60]; the user is provided an account to access a mobile health application. There is not explicit definition or description of the feature of access a version of the digital therapeutic.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed. This limitation of claim(s) 1, 13, and 14 is/are considered to be a new matter. The dependent claims 2-9, 11-12, and 15-20 inherit the deficiency of their respective parent claims.  Appropriate correction is required


Allowable Subject Matter
Claims 1-4, 7-9, and 11-20 are allowed fir the following reason(s):

 to Abbas et al. ("Abbas") discloses a process for assessing and providing digital therapeutic treatment to an individual with respect to a behavioral disorder, a developmental delay, or a neurologic impairment and US 2010/0222649 to Schoenberg discloses monitoring device connections. However, neither Abbas nor Schoenberg teach, fairly suggests or makes obvious the limitations above.


Response to Amendment/Argument
Applicant's arguments filed 07/06/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) page 22-23.
In light of the claims amendment, Examiner withdrawn the 112(a) rejection of the prior OA.
Applicant's arguments with respect to the 35 U.S.C. § 112(b) page 23.
In light of the claims amendment, Examiner withdrawn the 112(b) rejection.

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 23-24. 
In light of the claims amendment, Examiner withdrawn the 101 rejection. Regarding the application eligibility under 35 U.S.C. 101, the invention recites substantially more than the abstract idea because it provides a technical solution for determining an optimal outreach method or option for patient digital therapeutic. The invention utilizes a machine learning technique that uses output data to provide an input to the training model in order to optimize outreach method or option, see (Applicant [Fig. 7], [85]-[86], [89]).

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 24-25. 
In light of the amended claim(s) limitations, Examiner withdraw the 103 rejection for the following reasons:
The prior art of record fail to disclose the amended features as presented in the claimed invention. The references McElhinney et al. (US2017/0061091 A1 – hereinafter McElhinney) in view of Abbas et al. (WO 2020/198065 A1 – hereinafter Abbas) in view of Schoenberg (US 2010/0222649 A1) fail to discloses all the amended features in combination. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626